Case: 19-1291
         Case 3:16-cv-30008-NMG
                 Document: 18 Page:
                                Document
                                    1 Date
                                         195Filed:
                                               Filed06/27/2019
                                                     06/27/19 Page
                                                                Entry
                                                                   1 ofID:
                                                                         1 6263886




               United States Court of Appeals
                              For the First Circuit
 No. 19-1291
                                    LEE HUTCHINS

                                    Plaintiff - Appellee

                                             v.

        DANIEL J. MCKAY; FELIX M. ROMERO; THOMAS HERVIEUX; CITY OF
                                SPRINGFIELD

                                 Defendants - Appellants


                                       MANDATE

                                  Entered: June 27, 2019

        In accordance with the judgment of June 27, 2019, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                           By the Court:

                                           Maria R. Hamilton, Clerk


 cc:
 Kevin Barry Coyle
 David P. Hoose
 Luke S. Ryan
 Kathleen E. Sheehan
 Lisa Caryl deSousa
